DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Objections
Claims 1, 7 are objected to because of the following informalities:
In claim 1, "a step" in lines 3 and 5, should be changed to –the step--. 
In claim 7, "a step" in lines 3, 6 and 8, should be changed to –the step--. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by DEGUCHI et al. (JP 5184031 B2) (herein after DEGUCHI).
As to claim 1, DEGUCHI discloses an evaluation method of an external preparation for skin, comprising: 
(1) a step of forming a coating film of an external preparation for skin on a base body [an essential component of the external preparation for skin of the present invention The external preparation for skin of the present invention is in an emulsifier form and contains powder. Examples of the powder include, for example, other metals such as iron oxide, silica, alumina, and zirconia, and titanium dioxide, zinc oxide, or iron oxide, talc, which may be combined by sintering, surface coating…page 3];
 (2) a step of subjecting the coating film of the external preparation for skin to heat treatment [a non-reactive volatile solvent such as methylene chloride and uniformly 
(3) a step of measuring a protective effect of the coating film of the external preparation for skin subjected to the heat treatment against a ray of light having an influence on skin [The skin external preparation of this invention was created using the said slurry. That is, components (a) and (b) were each heated to 80 ° C., and gradually added to emulsification with stirring, followed by stirring and cooling to obtain a skin external preparation 1 (ultraviolet protective cosmetic)…page 5].

As to claim 2, DEGUCHI discloses the evaluation method wherein the ray of light having an influence on skin in step (3) is an UV ray [page 4].
As to claim 3, DEGUCHI discloses the evaluation method wherein the step of measuring the protective effect against the UV ray includes at least one selected from a group consisting of SPF measurement, UV APF or PF A measurement, critical wavelength measurement, absorbance measurement, transmittance measurement, and a test method comparing any UV protective effect [page 4].
As to claim 4, DEGUCHI discloses the evaluation method wherein the heat treatment is carried out in an environment shielded from UV rays [page 4].
As to claims 5 and 11, DEGUCHI discloses the evaluation method which is conducted in-vivo [see abstract].

As to claim 6, DEGUCHI discloses the evaluation method wherein the heat treatment is carried out at a temperature higher than a body surface temperature and not higher than 45°C for not shorter than one minute [page 3].

As to claim 12, DEGUCHI discloses the evaluation method wherein the heat treatment is carried out at a temperature of 30° C. to 70° C. for one minute or longer [page 5].
As to claim 13, DEGUCHI discloses the evaluation method wherein the base body is a skin-substitutive membrane made of resin [page 3].
As to claim 15, DEGUCHI discloses the evaluation method further comprising measuring the UV protective effect of the coating film on the base body after the step (1) [page 3].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DEGUCHI in view of ZHAO (CN 102179011 B) (herein after ZHAO).
As to claims 8 and 14, DEGUCHI discloses the evaluation method wherein the base body is a predetermined site of skin of an animal, and the heat treatment is carried out [page 3].

DEGUCHI discloses all the features of the claimed invention except the limitation such as: “irradiation with an infrared ray”.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of DEGUCHI such that the heat treatment is carried out by irradiation with an infrared ray as taught by ZHAO, for the advantages such as: in order to obtain an optimum measurement.


	
	
	
	

Allowable Subject Matter
Claims 7, 9-10 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 7, the prior arts alone or in combination fails to disclose the claimed limitations such as “a step of forming a coating film of another sample of the external preparation for skin on a region of the base body on which the coating film in (1) is not formed at almost the same time as the step (1); (2A) a step of keeping the coating film of another sample at ordinary temperature for a time period identical to a time period 
As to claim 9, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the animal is a human, the predetermined site is a region between a shoulder blade and a waist of a back, the coating film of the external preparation for skin in the step (1) is formed on one heating site out of two sites into which the region between the shoulder blade and the waist is divided, and the coating film of the other sample in the step (1A) is formed on the other non-heating site out of the two sites” along with all other limitations of the claim. 
As to claim 16, the prior arts alone or in combination fails to disclose the claimed limitations such as “a step of identifying a sunscreen cosmetic having a UV protective effect which is improved by heat by conducting the evaluation method and subsequently comparing a UV protective effect of a heated sample coating film and a UV protective effect of an unheated sample coating film” along with all other limitations of the claim. 

Claims 10 and 17 are allowable due to their dependencies. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886